


Exhibit 10.44.3

 

 

Exhibit A

 

IMS HEALTH INCORPORATED

Long-Term Incentive Program

 

Designation of 2007-08 Performance Period, Performance Goal

And Award Opportunities


 

In furtherance of Section 4 of the Long-Term Incentive Program (the “Program”),
for the period January 1, 2007 through December 31, 2008 (the “2007-08
Performance Period”) the Performance Goal, Award Opportunities, and
participation shall be as set forth in this Designation.  Terms used in this
Designation have the meanings defined in the Program.

 

Part I.      2007-08 Performance Goal and Award Opportunities

 

(a)                                  For the 2007-08 Performance Period, the
Performance Goal shall be a blended goal weighted 50% based on revenues of the
Company and 50% based on operating income.  The Award Opportunity earnable by
each Participant shall range from 0% to 200% of the Participant’s target Award
Opportunity, and shall relate to the Performance Goal as set forth in
(i) through (iii) below:

 

(i)            Performance Goal.  The “Performance Goal” table for the 2007-08
Performance Period shall be as follows (subject to Section 4(c) of the Program)
(numbers in millions of U.S. dollars, except Payout Percentages):

 

Performance

 

Floor

 

Downside
Minimum

 

Downside
Cliff

 

Target

 

Upside
Potential

 

Maximum

Revenue

 

<3,904

 

3,904

 

4,252

 

4,338

 

4,554

 

4,772

Payout Percentage

 

0%

 

75%

 

85%

 

100%

 

150%

 

200%

Operating Income

 

<932

 

932

 

972

 

982

 

1,032

 

1,056

Payout Percentage

 

0%

 

75%

 

90%

 

100%

 

150%

 

200%

 

The Committee may adjust the components of the Performance Goal specified above
at any time, provided that, in the case of a Covered Employee, the level of any
element of the Performance Goal as adjusted shall be not less than the Downside
Minimum level specified for that element of the Performance Goal as set forth in
the above Table.  Thus, for purposes of Section 162(m), the Performance Goal
shall be deemed to be the Downside Minimum level of performance which shall
authorize the Committee to award up to the Maximum level of payout, with any
specification of a different Performance Goal permitted hereunder in respect of
a Covered Employee representing an exercise of negative discretion decreasing
the payouts that otherwise would be authorized for achievement of such minimum
levels of performance.

 

(ii)           Award Opportunities Earned For Performance.  Award opportunities
shall be deemed earned at the end of the Performance Period as follows: 

 

1

 

 

--------------------------------------------------------------------------------


 

First, the Committee shall determine the level of achievement of the revenue
component of the Performance Goal and the operating income component of the
Performance Goal, and for each the corresponding “Component Payout
Percentages.”  (Example:  Revenue at target has a Component Payout Percentage of
100%.)  For component performance between any two performance levels (e.g.,
between “Downside Minimum” and “Downside Cliff”), the Component Payout
Percentage will be interpolated.  For performance at the “Floor” level, the
Component Payout Percentage will be zero, and for performance above the Upside
Maximum, the Component Payout Percentage will be 200%.  Second, the “Final
Payout Percentage” will be determined as the sum of 50% of the Component Payout
Percentage for revenues and 50% of the Component Payout Percentage for operating
income.  Third, the Participant’s target Award Opportunity will be deemed earned
at the Final Payout Percentage.  Any portion of the Award Opportunity not earned
will be canceled.

 

(iii)          Adjustments to Performance Goal.  The Committee may determine in
its discretion to adjust the Performance Goal, and each component thereof, as
specified in (i) above and shall adjust the components of the Performance Goal
to eliminate the positive and negative effects of extraordinary items and of
major acquisitions and to eliminate the effects of variation in foreign currency
exchange rates from the rates used in developing Company revenues and operating
income budgets for 2007, provided that no such adjustment is authorized or may
be made with respect to a Covered Employee if and to the extent that such
authorization or adjustment would cause the Performance Goal not to meet the
applicable requirements of Treasury Regulation 1.162-27(e)(2) under the Code.

 

Part II.    Denomination of Award Opportunity

 

Subject to the terms of the Plans and the Program, 50% of the Award Opportunity
of each Participant shall be denominated in Restricted Stock Units and 50% of
such Award Opportunity shall be denominated in cash.  For this purpose, a
Restricted Stock Unit, if earned, may only be settled by issuance or delivery of
a Share.  The number of Restricted Stock Units earnable by a Participant for
Target performance shall equal the dollar amount of 50% of his or her Target
Award Opportunity divided by $27.62, which represents the average closing price
per Share over the final 20 trading days of 2006.  For performance other than
Target performance, the number of Restricted Stock Units (as distinguished from
the initial dollar value of the Restricted Stock Units) and the dollar amount of
the cash-denominated portion of the Award Opportunity will each be multiplied by
the applicable Final Payout Percentage under Part I (ii) above to determine the
amount of the Award Opportunity earned.  The cash-denominated Award Opportunity,
if earned, may be settled by payment of cash or unrestricted Shares.

 

Part III.   Stated Vesting Schedule and Settlement

 

Subject to the terms of the Plans and the Program, any of the cash-denominated
portion of a Participant’s Award Opportunity deemed earned for the 2007-08
Performance Period shall become vested in full at December 31, 2008 if the
Participant remains employed by the Company or a Subsidiary through that date,
and any of the Restricted Stock Units portion of the Award Opportunity deemed
earned for the 2007-08 Performance Period shall become vested in full at
December 31, 2010 if the Participant remains employed by the Company or a
Subsidiary through

 

2

 

 

--------------------------------------------------------------------------------


 

that date.  Subject to any permitted deferrals under the Plans and the Program,
each portion of the Participant’s Award shall be settled as promptly as
practicable upon such portion becoming vested.

 

Part IV.   Participants and Target Award Opportunities

 

The names of the Participants in the Program for the 2007-08 Performance Period,
and the target Award Opportunity of each, are set forth in Schedule I (as such
Schedule may from time to time be revised or supplemented).  Award Opportunities
granted to any such Participant who is, at any time during  2007, an executive
officer of the Company and Shares that may be issued or delivered in settlement
of such Participants’ Awards shall be governed by and drawn from the ESIP, and
Award Opportunities granted to other Participants and Shares that may be issued
or delivered in settlement of such Participants’ Awards shall be governed by and
drawn from the 2000 Plan (but, if such Shares are no longer available under the
2000 Plan, the Shares instead shall be drawn from the ESIP).  The foregoing
notwithstanding, the Chief Executive Officer of the Company may modify or cancel
any Award Opportunity or Award granted to any Participant in order to comply
with local laws or customs in any jurisdiction other than the United States, or
to avoid undue administrative expense with respect to such foreign jurisdiction,
and may designate a Participant whose participation would otherwise be governed
by the 2000 Plan as instead to be governed by the ESIP.

 

3

 

 

--------------------------------------------------------------------------------
